Exhibit James River Coal Company Computation of Ratio of Earnings to Fixed Charges (dollars in thousands) Year Ended December 31, 2009 2008 2007 2006 2005 Earnings: Income (loss) before income taxes $ 52,513 $ (96,266 ) $ (71,859 ) $ (53,320 ) $ (26,621 ) Fixed Charges 21,373 22,034 22,757 17,751 13,316 Total Earnings 73,886 (74,322 ) (49,102 ) (35,569 ) (13,305 ) Fixed Charges: Interest expense, including amortization of debt issue costs 17,057 17,746 19,764 16,782 12,892 Estimated interest factor of rental expense 4,316 4,288 2,993 969 424 Total fixed charges 21,373 22,034 22,757 17,751 13,316 Ratio of earnings to fixed charges and preferred dividends 3.5 — Deficiency of earnings to fixed charges and preferred dividends - $ 96,266 $ 71,859 $ 53,320 $ 26,621
